DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 5 August 2021. 
Claims 1-5, 7-13, 15-21, 23, and 24 were amended. Claims 1-24 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/483865, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Claim 1 recites “modifying, by the electronic device, the displaying of the content after the network connection between the electronic device and the server is severed.” The most relevant portion of the provisional application’s disclosure appears to be the first paragraph of Page 14 of the disclosure, which states: “The promotion may be automatically deleted using the device bootstrap logic even if the 
Claim 1 recites “determining, by the electronic device, based on a comparison of a tamper-proof logic clock information and the content information, if a modification in the content is specified.” The provisional application’s disclosure does not appear to contain anything relating to a tamper-proof logic clock. Thus the provisional disclosure does not appear to support or suggest the identified limitation. Because the provisional disclosure does not appear to support or suggest the limitation in the claimed invention, one of ordinary skill in the art would not conclude that applicant was in possession of the identified limitation as of the date of the provisional application. Therefore applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e). Claims 8 and 17 recite similarly subject matter. 
Claim 5 recites “wherein the content is displayed differently based on a type of the electronic device”. There does not appear to be any disclosure relevant to the identified limitation, and the parent disclosure at large does not appear to support or suggest the identified limitation. Because the parent disclosure does not appear to support or suggest the limitation in the claimed invention, one of ordinary skill in the art would not conclude that applicant was in possession of the identified limitation as of the date of the provisional application. Therefore applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e). 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency.

Claim 1 recites “determining, by the electronic device, based on a comparison of a tamper-proof logic clock information and the content information, if a modification in the content is specified.” One of ordinary skill in the art would not be able to determine the scope of the “tamper-proof logic clock”, rendering the claim indefinite. 
One of ordinary skill in the art would typically understand a tamper proof clock to refer to either a clock based on a signal from a third party system or a clock is designed such that it cannot be modified by a user. However, applicant’s example of tamper-proof logic expressly indicates that the tamper-proof clock can be modified (“the demonstration electronic device 101 contains tamper-proof logic for tracking the date, so that customers of a retail location that adjust the date settings of the phone are not able to tamper with start and end dates of the promotional advertising campaign. For example, changing the system clock time of the demonstration electronic device 101 may require entry of security credentials that are assigned to an account team manager in control of the demonstration electronic device 101” [0091]). Thus applicant appears to be using the term in a non-standard manner. Further, one of ordinary skill in the art would not likely understand a clock that can be tampered through false credentials as “tamper-proof”, further suggesting that applicant is using the term “tamper proof logic clock” in a non-standard manner. However, as the specification does not utilize the term “tamper-proof logic clock”, the specification does not provide a definition for this term. As applicant is using a term in a non-standard manner, without providing an express definition for the term, one of ordinary skill in the art would not be able to determine the scope of the claim, rendering the claim indefinite. Claims 9 and 17 are similarly rejected. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, which is representative of claims 9 and 17, recites, in part, a method, comprising: after establishing a connection, receiving a notification containing information about a content for display within a particular geographic location, wherein the content is added or modified; updating content information in at least one database based on the information about the content; displaying, based on the information, the content; and modifying, the displaying of the content after the connection is severed by: determining, based on a comparison of a clock information and the content information, if a modification in the content is specified, then updating, an action associated with the content based on the modification specified; and executing, the updated action associated with the content without a connection. These limitations describe a concept of managing the updating content without a connection. This concept directly deals with the distribution of promotional materials, and as such is plainly a marketing or advertising activity, and thus falls within the methods of organizing human activity grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate the abstract idea into a practical application. Claim 1 recites the additional element of an electronic device, claim 9 further describes the electronic device as comprising a communication interface, a display screen, and a processor, and claim 17 recites the additional element of an executable 
The claims further recite the additional elements of receiving information over a network connection and from a server and executing actions without a network connection to the server. These additional elements do not reflect an improvement to technology, do not effect a transformation of a particular article, and do not apply the abstract idea in a meaningful way. Instead, these additional elements only generally link the abstract idea to a technological environment involving intermittent network information transfer. Under the 2019 PEG, such additional elements do not integrate an abstract idea into a practical application. The claims further recite the additional element of a tamper-proof logic clock. This additional elements does not reflect an improvement to technology, does not effect a transformation of a particular article, and does not apply the abstract idea in a meaningful way. Instead, these additional elements only generally link the abstract idea to a technological environment involving a secure clock. There are no further additional elements. When considered as a combination, the additional elements only general link the abstract idea to a technological environment involving generic computers, intermittent network information transfer, and secure clocks. Under the 2019 PEG, such a combination of additional element does not integrate an abstract idea into a practical application. Therefore when considered individually and as a combination, the additional elements do not integrate the abstract idea into a practical application. Therefore the claims are determined to be directed to an abstract idea. 
In step 2B of the Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite the additional element of a generic computing device used as a tool to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of 
As previously noted, the claims recite the additional element of receiving information from a server from over a network connection. However, Per MPEP 2106.05(d)(II), receiving or transmitting data over a network has been recognized by the courts as a well-known, routine, and conventional computer function. As such, this additional element does not amount to significantly more. 
As previously noted, the claims recite the additional element of executing actions without a network connection to the server. Shaw et al. (US 5809242) (“The "down-loaded" advertisements that are stored locally can then be displayed to the user when the user is off-line” Column 5, Lines 24-31), Hanmann et al. (US 6826614 B1) (“While the user is browsing off-line through the cached web pages, the appropriate banner ads are selected from the local memory for display” Column 7, Lines 62-64), Staehelin (US 2002/0023002 A1) (“As the data is being downloaded, it may be stored at the user's computer, for example on a hard drive. The downloaded data can then be presented to the user, regardless of the network connectivity of the user's computer.” [0017]), and Streuter et al. (US 2007/0124662 A1) (“a determination if the computer is currently online. … If not, however, control passes to 520, where the computer retrieves the ads from the offline in a cache, and displays that as a panel within parts of other offline information.” [0022]) demonstrate that executing display actions without a network connection to a server was well-known and conventional long before the priority date of the claim invention. As such, this additional element does not amount to significantly more. 
As previously noted, the claims recite the additional element of tamper-proof logic clock. Chitre et al. (US 7441153 B1) (“in one embodiment of the invention, an ordinary user of the system cannot manipulate or tamper with the secure system clock 42. Instead, only a user with special administrative privileges can manipulate the system time on the secure system clock 42” Column 5, Lines 10-15), Winningstad et al. (US 2006/0165160 A1) (“To ensure that the time and date encoder 88 in the DD device 26 is not tampered with, an internal password may be required to be entered via interface 98 in order to modify the clock settings provided by data and time encoder 88” [0056]), Fascenda (US 2004/0073672 A1) (“a reliable time source can take the form of secure network clock set up by an administrator” [0041]), and Borrowman (US 2004/0049521 A1) (“in one embodiment as illustrated in FIG. 4, the date and time in 
There are no further additional elements. As previously noted, when considered as a combination, the additional elements only general link the abstract idea to a technological environment involving generic computers, intermittent network information transfer, and secure clocks. Per MPEP 2106.05, generally linking the use of the judicial exception to a particular technological environment has been found by the courts to be insufficient to qualify as significantly more. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the abstract idea. Thus the independent claims are not patent eligible.  
Dependent claims 2-8, 10-16, and 18-24 further narrow the identified abstract idea and do not set forth any further additional elements. The previously identified additional elements continue to fail to integrate the narrowed abstract idea into a practical application. Thus the dependent claims remain directed to a judicial exception. The previously identified additional elements also fail to amount to significantly more than the narrowed abstract idea. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-10, 12-18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fugman et al. (US 2012/0296777 A1) in view of S (US 2014/0164101 A1) and Winningstad et al. (US 2006/0165160 A1). 

Regarding Claim 1, 9, and 17: Fugman discloses a method, comprising:
after establishing a network connection, receiving, at an electronic device from a server, a notification containing information about a content for display on an electronic device within a particular geographic location, wherein the content is added or modified by the server 
updating content information in at least one database based on the information about the content (a dynamic signage device 312a that receives a notification can retrieve the updated information (if the information was not already included in the notification at block 906). In some embodiments, the new information does not overwrite information already stored in device 312a but is stored in a different area. See at least [0093]. Also: At block 910, the dynamic signage device can schedule implementation of the update such that it begins displaying the updated information when the effective time of the update arrives. See at least [0094]. Also: At block 508, the dynamic signage device can download and store local (i.e., store-specific) information that might or might not be associated with the product. Local information can be downloaded, for example, from local information store 314. This may include information such as schedules of classes or product demonstrations offered at a particular store, availability of appointments to speak with sales or service consultants, location-based special offers, or the like. See at least [0064]. Also: storage device 206 stores a dynamic signage device (DSD) application program 210 and associated product information 212. DSD application program 210 can include code that, when executed by processor 202, causes dynamic signage device 200 to update and product information 212 and present items of product information 212. See at least [0047]. Also: the server can deliver current information to the dynamic signage device. For instance, price information for the associated product can be updated. See at least [0038]). 
displaying, based on the information, the content on a display screen of the electronic device (the dynamic signage device can schedule implementation of the update such that it begins displaying the updated information when the effective time of the update arrives. See at least [0094]. Also: a retailer may want to provide a deep discount for a short period of time (e.g., between 2p.m. and 4 p.m. on a given date, an item's price is reduced by 50%). In this case, the updates can be scheduled such that all dynamic signage devices in the store begin displaying the sale price at 2 p.m. and revert to the pre-sale price at 4 p.m. See at least [0101]). 
modifying, by the electronic device, the displaying of the content on the electronic device by: determining, by the electronic device, based on a comparison of a clock information and the content information, if a modification in the content is specified, then updating, by the electronic device, an action associated with the content based on the modification specified; and executing, by the electronic device, the updated action associated with the content (the dynamic signage device can schedule implementation of the update such that it begins displaying the updated information when the effective time of the update arrives. See at least [0094]. Also: a retailer may want to provide a deep discount for a short period of time (e.g., between 2p.m. and 4 p.m. on a given date, an item's price is reduced by 50%). In this case, the updates can be scheduled such that all dynamic signage devices in the store begin displaying the sale price at 2 p.m. and revert to the pre-sale price at 4 p.m. See at least [0101]).
an electronic device, comprising: a memory configured to store at least one database and logic  a communication interface configured to communicate with a server via a network connection; a display screen; and a processor (See at least [0044] and Fig. 2). 
a non-transitory computer readable medium embodying a computer program (See at least [0045]). 

Fugman does not appear to disclose that the modifying occurs after a network connection between the electronic device and the server is severed or that the determining and executing occur without a network connection to the server. 
S teaches modifying the displaying of content after a network connection between the electronic device and the server is severed and determining a modification and executing an action without a network connection to the server (The mobile device may update or refresh the offline ads from time to time even when the mobile device is still in offline status. … the mobile device may first select a plurality of offline ad candidates and then serve the offline ads one by one every five or ten minutes. See at least [0025]. Also: if the mobile device is offline, the mobile device selects an offline ad based on the active mobile application and the offline personalization information when the mobile device is offline. See at least [0024]). 
Fugman provides a system which provides display content and scheduled display content to a device which modifies its display at a scheduled time, upon which the claimed invention’s modification of the display content while lacking a network connection could plausibly be seen as an improvement. However, S demonstrates that the prior art already knew of downloading content into a display device 

Further, Fugman does not appear to disclose a tamper-proof logic clock. 
Winningstad teaches a tamper-proof logic clock (To ensure that the time and date encoder 88 in the DD device 26 is not tampered with, an internal password may be required to be entered via interface 98 in order to modify the clock settings provided by data and time encoder 88. See at least [0056]). 
Fugman and S suggests a system which displays content at a scheduling time while lacking a network connection, which differs from the claimed invention by the substitution of Fugman’s generic clock for a tamper-proof logic clock. However, Winningstad demonstrates that the prior art already knew of tamper-proof logic clocks. One of ordinary skill in the art could have trivially substituted Winningstad’s clock into the system of Fugman for use in determining sales are to be displayed. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in an improved system which would only allow authorized modifications to the signage device’s clock times, which would prevent unauthorized users from influencing the content displayed on the signage devices. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Fugman and the teachings of S and Winningstad. 

Regarding Claim 2, 10, and 18: Fugman in view of S and Winningstad teaches the above limitations. Additionally, Fugman discloses wherein executing the updated action associated with the content includes displaying first contents of the content at a specified start date (a retailer may want to provide a 

Regarding Claim 4, 12, and 20: Fugman in view of S and Winningstad teaches the above limitations. Additionally, Fugman discloses wherein executing the updated action associated with the content includes modifying displayed contents of the content (a retailer may want to provide a deep discount for a short period of time (e.g., between 2p.m. and 4 p.m. on a given date, an item's price is reduced by 50%). In this case, the updates can be scheduled such that all dynamic signage devices in the store begin displaying the sale price at 2 p.m. and revert to the pre-sale price at 4 p.m. See at least [0101]). 

Regarding Claim 5, 13, and 21: Fugman in view of S and Winningstad teaches the above limitations. Additionally, Fugman discloses wherein the content is displayed different based on a type of the electronic device (server can deliver current information to the dynamic signage device. For instance, price information for the associated product can be updated. Updates to the product information can be coordinated across multiple dynamic signage devices within a store or across multiple stores. In addition, if the product being displayed at the location associated with the dynamic signage device is changed (e.g., due to a product upgrade or rearrangement of product displays within the store), the device can be automatically updated with information for the new product. See at least [0006]. The plain and ordinary meaning of a “type” refers to a category of things having common characteristics. So the broadest reasonable interpretation of a “type of the electronic device” includes any category of device. The devices of Fugman display content according to category of the product they are associated with, as explained at [0006]. As such, Fugman reads of the broadest reasonable interpretation of the limitation). 

Regarding Claim 6, 14, and 22: Fugman in view of S and Winningstad teaches the above limitations. Additionally, Fugman discloses wherein receiving the notification occurs at a setup time of the electronic device or when the electronic device obtains a connection with the server (an in-store server 310b can notify dynamic signage devices 312a and/or 312b of the update. In some embodiments, the notification may include the updated information. See at least [0092]. Examiner’s note: The plain and ordinary meaning of a setup time includes the time at which something is arranged or constituted. As Fugman’s updated information defines how the device operates, when Fugman’s devices receive updates constitutes a “setup time” under the broadest reasonable interpretation of the term). 

Regarding Claim 7, 15, and 23: Fugman in view of S and Winningstad teaches the above limitations. Additionally, Fugman discloses wherein the change in the content includes at least one of: a change in a start date of the content, a change in an end date of the content, or a change in an image, video, animation, or text of the content, and updating the action associated with the content includes updating at least one of: a display start time corresponding to the start date of the content, a display end time corresponding to the end date of the content, or display contents corresponding to the image, video, animation, or text of the content (a retailer may want to provide a deep discount for a short period of time (e.g., between 2p.m. and 4 p.m. on a given date, an item's price is reduced by 50%). In this case, the updates can be scheduled such that all dynamic signage devices in the store begin displaying the sale price at 2 p.m. and revert to the pre-sale price at 4 p.m. See at least [0101]).

Regarding Claim 8, 16, and 24: Fugman in view of S and Winningstad teaches the above limitations. Additionally, Fugman discloses wherein the at least one database comprises a database of display times and a database of display contents (a dynamic signage device 312a that receives a notification can retrieve the updated information (if the information was not already included in the notification at block 906). In some embodiments, the new information does not overwrite information already stored in device 312a but is stored in a different area. See at least [0093]. Also: At block 910, the dynamic signage device can schedule implementation of the update such that it begins displaying the updated information when the effective time of the update arrives. See at least [0094]. Also: At block 508, the dynamic signage and wherein: updating the display start time corresponding to the start date of the content includes adding the display start time to the database of display times, updating the display end time corresponding to the end date of the content includes adding the display end time to the database of display times, or updating the display contents corresponding to the image, video, animation, or text of the content includes adding the display contents to the database of display contents (the dynamic signage device can schedule implementation of the update such that it begins displaying the updated information when the effective time of the update arrives. See at least [0094]. Also: a retailer may want to provide a deep discount for a short period of time (e.g., between 2p.m. and 4 p.m. on a given date, an item's price is reduced by 50%). In this case, the updates can be scheduled such that all dynamic signage devices in the store begin displaying the sale price at 2 p.m. and revert to the pre-sale price at 4 p.m. See at least [0101]).

Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fugman et al. (US 2012/0296777 A1) in view of S (US 2014/0164101 A1) and Winningstad et al. (US 2006/0165160 A1), and further in view of Goyal et al. (US 2013/0110643 A1).

Regarding Claim 3, 11, and 19: Fugman in view of S and Winningstad teaches the above limitations. Additionally, Fugman discloses wherein executing the updated action associated with the content includes stopping display of certain contents of the content at a specified end date (a retailer may want to 
Fugman does not appear to disclose deleting the information. 
Goyal teaches wherein executing the updated action associated with the content includes deleting information associated with certain contents from the electronic device (In various embodiments, an expiration time of a cache line is a time of deletion of the cache line from a cache of the client device. See at least [0024]. Also: The serving plan includes multiple cache lines that identify corresponding advertisements. Each of the cache lines is associated with a corresponding expiration. Also, each cache line is readable by logic to display one of the advertisements corresponding to the cache line. The plurality of cache lines includes a first cache line. The first cache line includes ad information, which is associated with a first one of the advertisements. Moreover, the ad information includes one or more parameters for expiration of the first cache line of a client device. The client device is configured to display the plurality of advertisements. The method includes sending the serving plan to the client device to store in the client device. See at least [0007]). 
Fugman, S, and Winningstad suggests a display which updates content displays without a network connection, including specifically terminating the display of content at a specified moment, upon which the claimed invention’s further deletion of the content can be seen as an improvement. However, Goyal demonstrates that the prior art already knew of deleting advertising content at an expiration time. One of ordinary skill in the art could have trivially applied the techniques of Goyal to the system of Fugman, S, and Winningstad to delete the display content once its display ceases. Further, one of ordinary skill in the art would have recognized that such an application of Goyal would have predictably resulted in an improved system which would free space in memory once content was no longer needed. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the . 

Response to Arguments
Applicant’s Argument Regarding Priority Issues Regarding Claims 1 and 5: 
Applicant submits that a person of ordinary skill in the art, when reading the specification as a whole, would readily recognize that Applicant was in possession of an electronic device having … logic to modify a promotion even if network connectivity is lost. Such person of ordinary skill in the art would readily understand that an electronic device would have the suitable logic and memory (i.e., to store the promotion start time and end date) that would necessarily include some form of circuitry to modify the content after connectivity is lost. 
Examiner’s Response: Applicant's arguments filed 5 August 2020 have been fully considered but they are not persuasive. Applicant’s argument does not explain or address how the limitation identified in the office, specifically “modifying … the displaying of the content after the network connection between the electronic device and the server is severed”) is supported by the provisional application. Further, applicant’s arguments do not address the issue identified regarding claim 5. 

Applicant’s Argument Regarding 112(b) Rejections of claims 1-24: The claims have been amended as indicated above. Accordingly, the Applicant requests that the 112(b) rejection be withdrawn. 
Examiner’s Response: Applicant's amendments filed 5 August 2021 have been fully considered, and they resolve the identified issue. The prior rejection regarding “variable content” under 112(b) is withdrawn. 

Applicant’s Argument Regarding 101 Rejections of claims 1-24:
The Office Action broadly treats all 24 pending claims as a group, with no individual analysis. The office action does not address the differences between the independent claims having different scope, or any of the dependent claims. Such blanket treatment of claims without individual analysis is improper. 
Applicant submits that the aforementioned features recite a technological improvement to an electronic component that is already configured to display content but is now configured to change the content, which is controlled by a remote server, even after the connection with the server is lost. 
Whether something is well-understood, routine, and convention to a skilled artisan at the time of the patent is a faction determination. The office action cannot simply reach conclusions based on its own understanding or experience, or on its assessment of what would be basic knowledge or common sense. In direct contrast to the requirement set forth in recent Federal Circuit decisions, the Office Action has not demonstrated any factual basis for determining that the instant claims are abstract. 
“Not only does the Office Action assert that the entire claim is directed towards a certain method of organizing human activity…”
The office action has not provided any rationale as to how “modifying, by the electronic device, the displaying of the content on the electronic device after the network connection between the electronic device and the server is severed” is Abstract. 
These claims are clearly not methods of organizing human activity. 
[Under the header “Step 2A, Prong 2”] The office action has not shown that any aspect of the claims is conventional, routine, or well-understood. 
If the Examiner believes that the combination of elements is found to be well-understood, conventional, or routine, then as the Berkheimer Memorandum points out, the Examiner should expressly show 1) a citation to an express statement in the  Specification, 2) a citation to a court decision noting the well-understood, routine, conventional nature of the combination of elements, 3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the combination of elements, or 4) a statement of official notice of the well-understood, routine, conventional nature of the combination.
Examiner’s Response: Applicant's arguments filed 5 August 2021 have been fully considered but they are not persuasive.
Each claim was considered individually, and the written analyses of the claims were grouped as appropriate. Examiner is unaware of any requirement for the Office to write separate analyses of separate claims. 
Per MPEP 2106.05(a): “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification.” The specification does not appear to include a technical explanation as to how to implement the identified features. The high level description present in the specification would suggest to one of ordinary skill in the art that the claims do not include an improvement to computer functionality. 
Applicant’s argument mixes the factual considerations of Step 2B and the analysis of Step 2A. Applicant has not provided any citation for evidentiary requirements being part of the step 2A analysis.
The prior and current office actions clearly indicate which claim limitations describe the identified abstract idea, and those limitations do not include every limitation of the claim. As such, Examiner does not understand applicant’s assertion that the “entire claim” was identified as being directed to the abstract idea. 
Examiner notes that applicant’s arguments of this type do not appear to address the rejection at issue. For example, the office action does not indicate that the entirety of “modifying, by the electronic device, the displaying of the content on the electronic device after the network connection between the electronic device and the server is severed” is abstract or even part of the abstract idea. 
Applicant’s argument is unpersuasive. Further, Examiner notes that applicant’s argument does not address the test at issue. The claims have been determined to describe a method of organizing human activity, distinct from being per se a method of organizing human activity. 
Examiner notes that applicant’s arguments of this type do not appear to address the rejection at issue. The office action does not assert that any limitation is well-understood, routine, and conventional as part of the Step 2A, Prong Two analysis. 
Examiner notes that applicant’s arguments of this type do not appear to address the rejection at issue. The office action does not assert that the combination of additional elements is conventional. 

Applicant’s Argument Regarding 103 Rejections of claims 1, 2, 4-10, 12-18, and 20-24: Fugman does not disclose that a database is updated based on the downloaded information or tamper proof logic such that tamper proof logic clock information is used for a comparison in order to modify the content. 
Examiner’s Response: Applicant's arguments filed 5 August 2021 have been fully considered but they are rendered moot by the amendment of claims 1, 9, and 17. However, Examiner notes that applicant’s assertion that Fugman does not disclose a database that is updated based on the downloaded information appears to be incorrect. One of ordinary skill in the art would understand Fugman’s downloaded promotion information as being stored in some sort of data structure reasonably reading on applicant’s broadly claimed “database.” 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Bloomfield et al. (US 2011/0173480 A1) discusses a tamper-proof clock used to prevent users from accessing time-licensed material after the licensing period. 
Gangadharaiah et al. (US 2017/0060885 A1) provides an example of a secure clock based on a trusted third-party or secure hardware. 
Mendel et al. (US 2013/0145429 A1) discusses a clock based on a secure element in a mobile device. 
Uemura et al. (US 2018/0174209 A1) provides another example of a system clock which requires a password to change to prevent fraudulent modifications. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515.  The examiner can normally be reached on M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2021-09-08